ALLOWANCE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Hannon on 09/08/2022.
Amend claims as follows:
1.	(Currently Amended) A gas turbine engine comprising: 
a turbine; 
a bearing configured to rotatably support a rotor of the turbine; 
an exhaust diffuser connected to a downstream end of the turbine, the exhaust diffuser including an inner tube and an outer tube such that the inner tube and the outer tube form therebetween an exhaust passage having an annular shape; 
a bearing chamber formed radially inside the inner tube and configured to accommodate the bearing;
a plurality of hollow struts extending across the exhaust passage and connecting the inner tube and the outer tube; 
an oil introduction passage extending through first one of the plurality of the hollow struts and configured to introduce a first portion of oil to be supplied to the bearing chamber; 
an oil drain passage extending through second one of the plurality of the hollow struts and configured to drain the oil from an oil drain inlet opened on a bottom surface of the bearing chamber; and 
an oil discharge passage configured to discharge a second  directly to
3. 	(Currently Amended) The gas turbine engine as claimed in claim 1, wherein the oil discharge passage branches off at a position in the oil introduction passage, radially inside the first one of the plurality of the hollow struts. 
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
Prior art does not teach in combination with the other limitations of the independent claim “an oil introduction passage extending through first one of the plurality of the hollow struts and configured to introduce a first portion of oil to be supplied to the bearing chamber; an oil drain passage extending through second one of the plurality of the hollow struts and configured to drain the oil from an oil drain inlet opened on a bottom surface of the bearing chamber; and an oil discharge passage configured to discharge a second portion of the oil having passed through the oil introduction passage directly to the oil drain inlet”.  As disclosed by Applicant the oil discharged from the oil discharge passage into the oil drain passage provides ejector effect in the region of the oil drain inlet of the oil drain passage so as to improve oil drainage from the bearing chamber. This is a special technical feature which is not taught by prior art. 
Closest prior art Patat et al (US 2014/0205447) teaches oil supply line 80 extends through the struts 52 and an oil return line 82 removes the oil from the chamber 50.  However, as stated earlier, Patat does not teach an oil discharge passage to enhance the oil drainage as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741